Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/29/2018, in which claims 
1-20 are considered below.
                                                    Allowable Subject Matter
Claims 1-5 and 7-20 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
     	  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Victor Kernus (Reg. No. 50,146).
The application has been amended as follows: 
1.            (Currently amended)     A delivery system comprising:
                a drone including a prime mover, one or more rotors operatively connected to the prime mover, and a payload attachment system including a latch mechanism having a first selectively deployable clamp member and a second selectively deployable clamp member, each of the first and second selectively deployable clamp members is receiving elements having a selected size and shape; and
                a plurality of nested reusable totes, each of the plurality of nested reusable totes including a body having a base, sides, and a lid, at least two of the sides include a gripping feature having a geometry that substantially matches the selected size and shape of the gripping feature receiving elements, wherein each of the plurality of gripping feature receiving elements on each of the selectively deployable clamp members is each of the two sides 
2.            (Currently amended)     A drone for retrieving nested reusable totes comprising:
                a prime mover;
one or more rotors operatively connected to the prime mover; and 
a payload attachment system including a latch mechanism having a first selectively deployable clamp member and a second selectively deployable clamp member, each of the first and second selectively deployable clamp members is , each of the plurality of gripping feature receiving elements having a selected size and shape and is operable to engage with a gripping element on a reusable tote having a geometry that substantially matches the selected size and shape of the gripping feature receiving elements.
10.          (Currently amended)     A method of delivering goods comprising:
                shifting a first selectively deployable clamp member toward a second selectively deployable clamp member supported on a drone;
                engaging [[the]] a plurality of gripping feature receiving elements having a selected size and shape on each of the first and second selectively deployable clamp members with a corresponding gripping feature having a geometry that substantially matches the selected size and shape of the gripping feature receiving elements on one or more reusable totes;
                transporting the one or more reusable totes to a selected destination with the drone; and
                releasing the first and second selectively deployable clamp members to leave the one or more totes at the selected destination.
Claim 6 is canceled.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642